Product Prospectus Supplement no. UBS-CROS-2 To the Prospectus dated July 23, 2013 and the Prospectus Supplement dated July 23, 2013 Senior Global Medium-Term Notes, Series F Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-189888 Royal Bank of Canada Contingent-Return Optimization Securities Linked to an Index General · Royal Bank of Canada may offer and sell from time to time Contingent-Return Optimization Securities linked to an index, which we refer to as the “securities.” · This product prospectus supplement describes terms that will apply generally to the securities, and supplements the terms described in the accompanying prospectus supplement and prospectus.A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply specifically to the securities, including any changes to the terms specified below.We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements.If the terms described in the relevant terms supplement are inconsistent with those described herein, the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. · The securities are senior unsecured debt obligations of Royal Bank of Canada. · Payment on the securities will be linked to the performance of an Index, as described below. · For important information about the tax consequences of investing in the securities, see “Canadian Federal Income Tax Summary” on page PS-19 and “Supplemental Discussion of U.S. Federal Income Tax Consequences” beginning on page PS-20. · Minimum denominations of $10 and integral multiples of $10, unless otherwise specified in the relevant terms supplement. · Investing in the securities is not equivalent to investing in the Index or any of its component securities. · The securities will not be listed on any securities exchange. Your investment in the securities involves a number of risks.The securities differ from ordinary debt securities in that Royal Bank of Canada is not necessarily obligated to repay your full principal amount and the securities may have downside market risk similar to the Index.You could lose some or all of your investment in the securities.See “Risk Factors” beginning on page PS-2. None of the Securities and Exchange Commission (the “SEC”), any state securities commission or any other regulatory body has approved or disapproved of the securities or passed upon the accuracy of this product prospectus supplement, or the accompanying prospectus supplement and prospectus.Any representation to the contrary is a criminal offense. We may use this product prospectus supplement in the initial sale of a security.In addition, RBC Capital Markets, LLC, or RBCCM, or one of our other affiliates may use this product prospectus supplement in a market-making transaction in a note after its initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this product prospectus supplement is being used in a market-making transaction. The securities will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other Canadian or U.S. governmental agency or instrumentality. UBS Financial Services, Inc.
